Title: From Thomas Jefferson to Francis Eppes, 24 October 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia, Oct. 24, 1775.
                    
                    Since my last, we have nothing new from England or from the camps at either Cambridge or St. John’s. Our eyes are turned to the latter place with no little anxiety, the weather having been uncommonly bad for troops in that quarter, exposed to the inclemencies of the sky without any protection. Carleton is retired to Quebec, and though it does not appear he has any intimation of Arnold’s expedition, yet we hear he has embodied 1,100 men to be on his guard. A small vessel was the other day cast away on the Jersey shore (she was one of the transports which had some time ago brought over troops to Boston), on board of which were a captain, with his subordinate officers and marines, amounting to 23 in all, and also a Duncan Campbell, who was going to recruit men at New York for General Gage, he having some time before undertaken the same business in the same place, and actually carried off  60 men. The marines and their officers were all taken immediately, except their captain and the recruiting gentleman; these pushed off in a little boat, and coasted it to Long Island, where they got on board a sloop which was to have sailed in an hour, when the party sent after them came upon them. They were brought to this city this morning, the marines having been here some time. Our good old Speaker died the night before last. For the particulars of that melancholy event I must refer you to Patty. My affections attend Mrs. Eppes. Adieu.
                    
                        Th. Jefferson.
                    
                